Per Curiam.

There is ample evidence in the record to support the findings of the board of commissioners, and we concur in their recommendation.
“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standards. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
*132It is hereby ordered that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney and Locher, JJ., concur.
Holmes and C. Brown, JJ., dissent.